     Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 1 of 12 PageID #: 1



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
                      v.                            )      CIVIL ACTION NO.
                                                    )
DUNNWOOD ACRES APARTMENTS, LLC,                     )
IREMCO, INC. and SUE WOOD,                          )
                                                    )
                                                    )
                      Defendants.                   )
                                                    )


                                        COMPLAINT

The United States of America alleges as follows:

                                     NATURE OF ACTION

   1. The United States brings this action to enforce Title VIII of the Civil Rights Act of 1968,

       as amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601-3619

       (“Fair Housing Act” or “FHA”). This action is brought on behalf of Donella Smith and

       her minor children, R.E., and D.H., under 42 U.S.C. § 3612(o).

                                   JURISDICTION AND VENUE
   2. This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1345, and

       42 U.S.C. § 3612(o).

   3. Venue is proper in this District under 28 U.S.C. § 1391(b) because the events or

       omissions giving rise to the United States’ claims occurred there and because the

       Defendants reside there.
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 2 of 12 PageID #: 2




                 THE PARTIES AND THE SUBJECT PROPERTY


4. Dunnwood Acres Apartments (“the Subject Property”) is a multi-family residential rental

   property complex consisting of approximately 193 units. The units are located in

   separate buildings at different street addresses in Hazelwood, Missouri, in the Eastern

   District of Missouri.

5. The units at the Subject Property are “dwellings” within the meaning of 42 U.S.C.

   § 3602(b).

6. Dunnwood Acres Apartments, LLC is a limited liability company organized under the

   laws of Missouri. Its principal office address is 6577 Cortena Drive, Hazelwood,

   Missouri 63042.

7. At relevant times, Dunnwood Acres Apartments, LLC owned the Subject Property.

8. Defendant IREMCO, Inc. is a domestic corporation incorporated under Missouri law. Its

   principal office address is 15510 Olive Boulevard., Suite 200, Chesterfield, Missouri

   63017.

9. At relevant times, IREMCO, Inc, managed the Subject Property on behalf of Dunnwood

   Acres Apartments, LLC .

10. At relevant times, IREMCO, Inc. employed Defendant Sue Wood (“Ms. Wood”) as the

   on-site property manager at the Subject Property. Ms. Wood was acting within the scope

   of her employment with respect to her actions described herein.




                                            2
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 3 of 12 PageID #: 3



                              FACTUAL ALLEGATIONS


11. Ms. Smith began living at the Subject Property in or about September 2016. She resided

   in a two-bedroom apartment, located at 6568 Serenity Circle, Apartment D (“the Subject

   Unit”). Ms. Smith continued to reside at the Subject Unit until approximately March

   2018.

12. At relevant times, Ms. Smith’s minor children, R.E. and D.H., resided at the Subject Unit

   with Ms. Smith. R.E. and D.H.’s father, Rasheed Elamin, was also a signatory to the

   lease and initially lived at the Subject Unit. Mr. Elamin moved out of the Subject Unit in

   approximately December 2016.

13. Some ground-floor units at the Subject Property are only accessible by paths with

   multiple steps, while other ground floor units and basement units have no more than one

   or two steps.

14. The Subject Unit has both north and south entrances. The north entrance has nine steps

   leading up to the front door in addition to two other steps (one over a curb and another at

   the unit’s threshold). The north entrance is closer to the Subject Unit and, thus, was the

   entrance that Ms. Smith’s family primarily used. The south entrance is further from the

   Subject Unit and has five steps between the parking lot and the Subject Unit in addition

   to two steps (one over a curb and another at the unit’s threshold). Neither the steps at the

   north entrance nor the steps at the south entrance has a handrail. The Subject Unit also

   has a north entrance from a patio, but there is no accessible path from the parking lot to

   the patio, which is situated at the top of a grassy hill.

15. The Subject Property has ground floor units and basement units that do not have steps

   leading to their entrances. For instance, there are units at the Subject Property that only


                                              3
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 4 of 12 PageID #: 4



   have a single step into the unit from the parking lot curb and/or a single step at the

   threshold leading into the unit and do not require any other significant level changes to

   enter the unit.

16. R.E. is a person with a disability as defined by the FHA, 42 U.S.C. § 3602(h).

17. In or about February 2017, when R.E. was 12 years old, R.E. was diagnosed with a

   serious medical condition. On or about February 16, 2017, R.E. underwent surgery.

   Between approximately February 16, 2017 and April 17, 2017, R.E. alternated between

   staying at a local hospital and staying at a rehabilitation center.

18. As a result of the surgery, R.E has substantial physical limitations, including a mobility

   impairment, a visual impairment, dizzy spells, and difficulty with balance. Her disability

   substantially limits major life activities, including her ability to climb more than five

   steps.

19. In or about April 2017, Ms. Smith approached Defendant Wood in person and advised

   her that R.E. had undergone surgery that resulted in a significant mobility impairment.

   She apprised Ms. Wood that R.E. required a transfer to a more accessible unit than the

   unit the family was then living in.

20. In response, Defendant Wood stated that the Defendants did not have any units that did

   not have any steps at all and that there was nothing she could do to assist. Defendant

   Wood did not mention the possibility that other units with fewer steps may become

   available in the future, or offer to discuss the possibility of finding a different way to

   assist Ms. Smith’s family.




                                              4
        Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 5 of 12 PageID #: 5



      21. Shortly thereafter, Ms. Smith went into Defendant IREMCO, Inc.’s management office to

         pay her rent. While at IREMCO, Inc.’s office, Ms. Smith advised Tracy Wakelam, 1 an

         IREMCO, Inc. account supervisor, of R.E.’s serious medical condition and resulting

         disability, and of the family’s need for a reasonable accommodation transfer to a unit

         with no steps or fewer steps. Ms. Wakelam informed Ms. Smith that no such units were

         available at that time, but that IREMCO, Inc. would try to work with her to find a suitable

         unit.

      22. For months following her release from the hospital, R.E. struggled with the steep steps

         that were required to access her home. On at least three occasions after her release from

         the hospital, R.E. tripped and fell while trying to navigate the nine steps leading from the

         north apartment entrance to the parking lot curb without a handrail. R.E. needed

         significant help from Ms. Smith to physically support her and guide her down the steps

         whenever she had to leave the apartment to attend medical appointments or go to school

         or anywhere else, or return to the apartment.

      23. During the period after R.E.’s release from the hospital in April 2017, Defendants did not

         approve Ms. Smith’s request to transfer to a different unit, nor offer to make any other

         accommodations to alleviate the difficulties R.E was having accessing the family’s

         apartment.

      24. On or around July 5, 2017, Ms. Smith obtained a letter supporting her request for an

         accommodation that was written by R.E.’s oncology social worker. The letter, typed on

         the letterhead of Cardinal Glennon Children’s Hospital (“Children’s Hospital letter”),

         states in relevant part:



1
    Ms. Wakelam died on August 28, 2019.
                                                  5
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 6 of 12 PageID #: 6




           [R.E.’s] illness has significantly affected her mobility. Due to her
           physical restrictions, it would be best for the family to have a ground
           floor apartment. Any efforts accommodating this request would be
           greatly appreciated by both the family and [R.E.’s] medical care
           team. Please contact me at [phone number] if additional information
           is needed.

25. On or about July 5, 2017, the social worker sent the Children’s Hospital letter requesting

   a reasonable accommodation transfer on R.E.’s behalf to IREMCO, Inc. by facsimile.

26. On July 5, 2017, Henry Brown, a friend and neighbor of Ms. Smith, emailed Ms.

   Wakelam with the subject line reading, “Information from Donnella [sic] N. Smith.”

   Relevant portions of the email state:

           Cardinal Glennon is donating support equipment to aid [R.E.’s]
           recovery and rehabilitation, Ms. Smith was informed that [R.E.]
           needed to be in an apartment that had all of the living quarters on
           one floor, and that the steps leading up to her current apartment
           located at 6568D Serenity Circle, represented a danger to [R.E.]
           and her recovery . . .

           Ms. Smith is asking that her rent not be increased, and if it is
           possible that she could move to an apartment that is on a lower or
           basement level, allowing her and her daughters to live without the
           danger of steps, giving [R.E.] the safety of a residence without the
           danger of steps.

27. Mr. Brown’s July 5, 2017, email message provided the names and contact information of

   medical and social professionals for verification of R.E.’s treatment and needs, including

   R.E’s optometrist, her oncologist at St. Louis University, her chemotherapist, and her

   pediatric social worker.

28. Within approximately one week of obtaining it, Ms. Smith and Mr. Brown jointly

   delivered the Children’s Hospital letter to Ms. Wakelam in person at Defendant

   IREMCO, Inc.’s office.



                                             6
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 7 of 12 PageID #: 7



29. On July 12, 2017, Ms. Wakelam responded by email to Mr. Brown’s July 5, 2017, email

   with, “Thank you. [T]here will be no rent increase. I will need to discuss with Sue

   regarding the transfer.”

30. In the months following the delivery of the Children’s Hospital letter, Ms. Smith

   continued to request that Ms. Wakelam grant a reasonable accommodation transfer based

   on R.E.’s disability. Ms. Smith visited Defendant IREMCO’s, Inc.’s office numerous

   times and asked Ms. Wakelam for an update as to her reasonable accommodation request.

   After R.E. was released from the hospital in April 2017, Ms. Smith brought up her

   request with Ms. Wakelam in person approximately ten times during her residency at

   Dunnwood Acres.

31. Although Ms. Smith lived at Dunnwood Acres for close to a year after making her initial

   request for a reasonable accommodation, and she repeatedly reitered her request to

   Defendants, Defendants never granted her reasonable accommodation request.

32. Defendants did not engage in an interactive process to discuss ways to accommodate

   R.E.’s disability.

33. Defendants did not contact R.E.’s medical team to verify the basis for her reasonable

   accommodation request.

34. At relevant times, the Defendants had a written policy that governed requests by residents

   at the Subject Property to transfer to other units at the Subject Property based on medical

   need (“the Medical Transfer Policy”).




                                            7
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 8 of 12 PageID #: 8



35. The Medical Transfer Policy provided:

           Any tenant requests to transfer due to medical needs will be
           honored at time of written request. A letter from the tenant’s
           physician must be submitted with details of the type of
           accommodation required. If there are no apartments available
           to meet those needs, the tenant may terminate Lease without
           penalty at any time to move to another property which can
           accommodate those needs.

36. During the time frame in which Ms. Smith was seeking a reasonable accommodation

   transfer, at least two units at the Subject Property that had five or fewer steps became

   available. These units would have satisfied the specifications identified by R.E.’s social

   worker and physical therapist as meeting her impaired mobility needs.

37. Defendants did not offer these or any other units to Ms. Smith. Instead, when apartments

   with fewer steps became available, Defendants approved applications from prospective

   tenants who subsequently moved in. Defendants did not inform Ms. Smith that units that

   could have better met her daughter’s needs were or would be available. At one point,

   Defendants offered to release Ms. Smith from her lease as an “accommodation.”

38. In August 2017, Ms. Smith renewed her lease while she waited for Defendants to grant

   her reasonable accommodation transfer request. Ms. Smith wished to stay at Dunnwood

   Acres Apartments in order to remain in her daughters’ school district, which

   accommodated R.E.’s needs, and to be able to access the family’s support network at the

   Subject Property. The Subject Unit was also close to both the emergency room that

   treated R.E. and Ms. Smith’s place of employment.

39. In early 2018, Mr. Elamin insisted that R.E. leave the Subject Unit, in part because the

   unit was not suitable for R.E. due to her disability. At that point, R.E. moved in with her

   father and never returned to the Subject Unit.



                                             8
  Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 9 of 12 PageID #: 9



40. Ms. Smith’s daughter D.H. suffered loss, emotional distress, anxiety, and fear resulting

   from her sister R.E.’s struggles to access the Subject Unit in the months following her

   surgery.

41. In or about March 2018, Defendants initiated a summary eviction proceeding against Ms.

   Smith alleging that she failed to pay rent. Ms. Smith moved out of the subject unit at the

   end of March 2018.

               HUD COMPLAINT AND CHARGE OF DISCRIMINATION

42. On or about April 5, 2018, Ms. Smith filed a timely complaint regarding the Defendants’

   actions with the U.S. Department of Housing and Urban Development (“HUD”).

43. In accordance with 42 U.S.C. § 3610, the Secretary of HUD conducted and completed an

   investigation of the complaint, attempted conciliation without success, and prepared a

   final investigative report. Based upon the information gathered in the investigation, the

   Secretary, in accordance with 42 U.S.C. § 3610(g)(1), determined that reasonable cause

   existed to believe the Defendants violated the Fair Housing Act.

44. On September 30, 2019, the Secretary issued a Charge of Discrimination, in accordance

   with 42 U.S.C. § 3610(g)(2)(A), charging the above-named Defendants with engaging in

   discriminatory housing practices on the basis of disability. Specifically, HUD’s Charge

   of Discrimination charged the above-named Defendants with violating 42 U.S.C.

   §§ 3604(f)(2)(A), 3604(f)(2)(B) and (f)(3)(B) by refusing to grant Ms. Smith’s medical

   transfer request.

45. On October 11, 2019, Ms. Smith elected to have the claims asserted in the HUD Charge

   resolved in a civil action filed in federal district court in accordance with 42 U.S.C. §




                                             9
Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 10 of 12 PageID #: 10



   3612(a). On October 15, 2019, the HUD Administrative Law Judge issued a Notice of

   Election to Proceed in United States Federal District Court.

46. Following the Notice of Election, on October 17, 2019, the Secretary of HUD authorized

   the Attorney General to commence a civil action in accordance with 42 U.S.C. § 3612(o).

   The Defendants and the United States entered written tolling agreements on November 5,

   2019, and January 9, 2020, extending the deadline for the United States to commence a

   civil action until February 25, 2020.

                        FAIR HOUSING ACT VIOLATIONS


47. The allegations described above are hereby incorporated by reference.

48. By the actions set forth above, the Defendants have:

       a. Discriminated in the terms, conditions, or privileges of rental of a dwelling, or in

           the provision of services or facilities in connection with such a dwelling, because

           of a disability, in violation of 42 U.S.C. § 3604(f)(2)(A) and (B); and

       b. Refused to make reasonable accommodations in rules, policies, practices, or

           services, when such an accommodation was necessary to afford a person with a

           disability equal opportunity to use and enjoy her dwelling, in violation of 42

           U.S.C. § 3604(f)(3)(B).

49. As a result of the Defendants’ conduct, Ms. Smith and her minor children R.E. and D.H.

   have been injured and are “aggrieved person[s]” as defined by 42 U.S.C. § 3602(i).

50. The discriminatory actions of the Defendants were intentional, willful, and taken in

   reckless disregard of the rights of others.




                                             10
    Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 11 of 12 PageID #: 11




                                   PRAYER FOR RELIEF

WHEREFORE, the United States requests that the Court enter an Order that:
   a. Declares that the Defendants’ discriminatory conduct violates the Fair Housing Act;

   b. Enjoins the Defendants, their agents, employees, successors, and all other persons in

       active concert or participation with any of them from:

       i.     Discriminating on the basis of disability, in violation of the

              Fair Housing Act;

       ii.    Failing or refusing to take such affirmative steps as may be

              necessary to restore, as nearly as practicable, Ms. Smith and

              her minor children R.E. and D.H. to the position they would

              have been in but for the discriminatory conduct; and

       iii.   Failing or refusing to take such affirmative steps as may be

              necessary to prevent the recurrence of any discriminatory

              conduct in the future;

   c. Awards monetary damages to Ms. Smith individually and in her representative capacity

       on behalf of her minor children R.E. and D.H., in accordance with 42 U.S.C.

       §§ 3612(o)(3) and 3613(c)(1); and

   d. Awards such additional relief as the interests of justice may require.




                                                11
    Case: 4:20-cv-00789 Doc. #: 1 Filed: 06/17/20 Page: 12 of 12 PageID #: 12




Dated: June 17, 2020

Respectfully submitted,


                                      WILLIAM P. BARR
                                      Attorney General

                                      S/ Eric S. Dreiband
                                      ERIC S. DREIBAND
                                      Assistant Attorney General
                                      Civil Rights Division

 JEFFREY B. JENSEN                    S/ Sameena Shina Majeed
 United States Attorney               SAMEENA SHINA MAJEED
                                      Chief
 S/ Nicholas P. Llewellyn
 Nicholas P. Llewellyn MO43839        S/ Lori K. Wagner
 Assistant United States Attorney     Catherine A. Bendor
 Chief, Civil Division                Deputy Chief
 Thomas F. Eagleton U.S. Courthouse   Lori K. Wagner NY2124857
 111 S. 10th Street, 20th Floor       Trial Attorney
 St. Louis, MO 63102                  Housing and Civil Enforcement Section
 Phone: (314) 539-7637                Civil Rights Division
 Fax: (314) 539-2287                  U.S. Department of Justice
 Nicholas.Llewellyn@usdoj.gov         150 M Street, NE
                                      Washington, DC 20002
                                      Phone: (202) 305-3107
                                      Fax: (202) 514-1116
                                      Lori.Wagner@usdoj.gov

                                      Attorneys for Plaintiff
                                      United States of America




                                        12
                          Case: 4:20-cv-00789 Doc. #: 1-1 Filed: 06/17/20 Page: 1 of 2 PageID #: 13
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, (a) PLAINTIFFS                                                                                            DEFENDANTS
    hE/d^dd^K&DZ/                                                                                DUNNWOOD ACRES APARTMENTS, LLC,
                                                                                                            IREMCO, INC. and SUE WOOD
      E County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant St. Louis
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 >Žƌŝ<͘tĂŐŶĞƌ                                                                                             WĂƚƌŝĐŬDĐ>ĂƵŐŚůŝŶ͕ƐƋ͘
 h͘^͘ĞƉĂƌƚŵĞŶƚŽĨ:ƵƐƚŝĐĞ͕                                                                               ^ƉĞŶĐĞƌ&ĂŶĞ>>W
 ϭϱϬD^ƚ͘EtĂƐŚŝŶŐƚŽŶ͕ϮϬϬϬϮ                                                                          ϭEŽƌƚŚƌĞŶƚǁŽŽĚŽƵůĞǀĂƌĚ͕^ƵŝƚĞϭϬϬϬ͕
 ϮϬϮ͘ϯϬϱ͘ϯϭϬϳ                                                                                               ^ƚ͘>ŽƵŝƐ͕DKϲϯϭϬϱ
                                                                                                            ϯϭϰϴϲϯͲϳϳϯϯ͘
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. Sections 3601-3631 (the Fair Housing Act, as amended)
VI. CAUSE OF ACTION Brief description of cause:
                                           Discrimination on the basis of disability in violation of the Fair Housing Act.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/17/2020                                                              S/Lori K. Wagner, Esq.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                        Case: 4:20-cv-00789 Doc. #: 1-1 Filed: 06/17/20 Page: 2 of 2 PageID #: 14
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case: 4:20-cv-00789 Doc. #: 1-2 Filed: 06/17/20 Page: 1 of 1 PageID #: 15


                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF MISSOURI

UNITED STATES OF                                          )
AMERICA                                  ,                )
                                                          )
                            Plaintiff,                    )
                                                          )
            v.                                            )    Case No.
DUNNWOOD ACRES                                            )
APARTMENTS,LLC,IREMCO,INC., and ,                         )
SUE WOOD
                                                          )
                            DefendantV,                   )
                                                          )

                                                ORIGINAL FILING FORM

    THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
    WHEN INITIATING A NEW CASE.


            THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

    PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

    AND ASSIGNED TO THE HONORABLE JUDGE                                                  .


            THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

    PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                           AND

    THAT CASE WAS ASSIGNED TO THE HONORABLE                                              . THIS CASE MAY,

    THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


            NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

    COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

    MAY BE OPENED AS AN ORIGINAL PROCEEDING.



    The undersigned affirms that the information provided above is true and correct.



    Date: 06/17/2020                                   S/Lori K. Wagner, Esq.
                                                             Signature of Filing Party
    Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 1 of 19 PageID #: 16



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )
                        Plaintiff,                       )
                                                         )
                        v.                               )       CIVIL ACTION NO.
                                                         )
DUNNWOOD ACRES APARTMENTS, LLC,                          )
IREMCO, INC. and SUE WOOD,                               )
                                                         )
                                                         )
                        Defendants.                      )
                                                         )


                                [PROPOSED] CONSENT ORDER

    I.      INTRODUCTION

    1.   Plaintiff United States of America filed this action to enforce the provisions of Title

         VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act

         of 1988, 42 U.S.C. §§ 3601-3619 (“the FHA”).

    2.   The United States filed this action on June 17, 2020, on behalf of Donella Smith (“Ms.

         Smith”) and her minor children, R.E., and D.H., in accordance with 42 U.S.C.

         § 3612(o). 1

    3.   The United States’ Complaint alleges that, at all relevant times, Defendant Dunnwood

         Acres Apartments, LLC, owned Dunnwood Acres Apartments (“the Subject Property”),

         a multi-family residential rental complex consisting of approximately 193 units. The




1
 Consistent with E.D. MO. L.R. 2.17, F.R.C.P. Rule 5.2, and Rule II(M)(b) of the Eastern District’s
Electronic Case Filing Procedures Manual, initials are used in place of each child’s name in this Proposed
Consent Order.
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 2 of 19 PageID #: 17



     units are located in separate buildings at different street addresses in Hazelwood,

     Missouri, in the Eastern District of Missouri.

4.   The Complaint further alleges that Defendant IREMCO, Inc., (“IREMCO”) operated

     and managed the Subject Property on behalf of Defendant Dunnwood Acres

     Apartments, LLC, and that IREMCO employed Defendant Sue Wood (“Ms. Wood”) as

     the property manager of the Subject Property. The Complaint alleges that the

     Defendants discriminated against Ms. Smith and her minor children, R.E., and D.H.,

     because of R.E.’s disability by refusing grant Ms. Smith’s request for a reasonable

     accommodation to transfer to a unit at the Subject Property with fewer steps, in

     violation of 42 U.S.C. § 3604(f)(2), and (f)(3)(B).

5.   On September 30, 2019, on behalf of Ms. Smith and her minor children, R.E. and D.H.

     (“Aggrieved Persons”), the United States Department of Housing & Urban

     Development issued a Determination of Reasonable Cause and a Charge of

     Discrimination based upon disability in violation of 3604(f)(2)(A), 3604(f)(2)(B), and

     3604(f)(3)(B) of the Act. On October 11, 2019, Ms. Smith timely elected to have the

     claims decided in federal court. The parties entered into tolling agreements on

     November 5, 2019, January 9, 2020, April 17, 2020, May 8, 2020, and May 22, 2020.

6.   The parties agree that the claims against the Defendants should be resolved without

     further proceedings or a trial. This Consent Order resolves the claims in the Complaint

     against the Defendants.

7.   The Defendants deny the allegations set forth in United States’ Complaint. Entering

     into this Consent Order does not constitute an admission of liability.




                                             2
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 3 of 19 PageID #: 18



II.      GENERAL INJUNCTION

8.     The Defendants, their agents, their employees, and all others in active concert or

       participation with them, are hereby enjoined from:

         a. Discriminating in the rental of, or otherwise making unavailable or denying, a

             dwelling to any renter because of a disability, in violation of 42 U.S.C.

             § 3604(f)(1);

         b. Discriminating against any person in the terms, conditions, or privileges of rental

             of a dwelling, or in the provision of services or facilities in connection with such a

             dwelling, because of a disability, in violation of 42 U.S.C. § 3604(f)(2); and

         c. Refusing to make reasonable accommodations in rules, policies, practices, or

             services when such accommodations may be necessary to afford a person with a

             disability an equal opportunity to use and enjoy a dwelling, in violation of 42

             U.S.C. § 3604(f)(3)(B).

III.     NONDISCRIMINATION POLICY

9.     Dunnwood Acres Apartments, LLC and IREMCO (the “Corporate Defendants”) attest

       that they have posted and will continue to display in a prominent way at all properties

       that Dunnwood Acres Apartments, LLC owns and/or manages and at all properties that

       IREMCO manages signs no smaller than 11 inches by 14 inches indicating that all units

       are available for rental on a nondiscriminatory basis. The Corporate Defendants have

       provided the United States with photographs of the signs described in this paragraph.

       The Corporate Defendants agree to continue to display such signs in Dunnwood Acres

       Apartments, LLC’s leasing office; in IREMCO’s main office, and in all IREMCO rental

       offices; and in prominent locations on the premises of all rental properties that the



                                               3
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 4 of 19 PageID #: 19



      Corporate Defendants own and/or manage as required by this paragraph throughout the

      term of this Consent Order. 11-by-14-inch posters that comport with 24 C.F.R. Part

      110, including Department of Housing and Urban Development (“HUD”) Form 928 or

      comparable signs, satisfy this requirement.

10. The Corporate Defendants shall ensure that all new advertising for the rental units that

      they own and/or manage in newspapers, in telephone directories, on radio, on television,

      on the internet, or in other media, and all signs, pamphlets, brochures, rental

      applications, leases, and other promotional literature includes a fair housing logo, the

      phrase “Equal Housing Opportunity Provider,” and/or the following sentences:

        “We are an equal opportunity housing provider. We do not discriminate on
        the basis of race, color, religion, sex, disability, familial status, or national
        origin.”

IV.     REASONABLE ACCOMMODATION POLICY

11. Within 30 days of the entry of this Consent Order, the Corporate Defendants shall draft

      a specific written reasonable accommodation policy (“the Policy”) for receiving and

      handling requests for reasonable accommodations made by residents or prospective

      residents with disabilities at the Subject Property and at all other rental housing owned

      and/or managed by Dunnwood Acres Apartments, LLC (“the Policy”). The Policy shall

      comply with the requirements of 42 U.S.C. §§ 3601-3619 and all other applicable

      federal and state laws and shall include the following provisions:

        a. A description of where and how the Corporate Defendants will accept and process

            oral and written requests for disability-related accommodations in rules, policies,

            practices, or services;




                                               4
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 5 of 19 PageID #: 20



     b. A requirement that the Corporate Defendants fully document each request for a

        reasonable accommodation and the response thereto, and retain in their records

        copies of all written requests and decisions for the duration of this order;

     c. A requirement that, within 7 days of their receipt of each oral or written request

        for a reasonable accommodation, the Corporate Defendants shall, in writing,

        acknowledge receipt to each person making a request;

     d. A requirement that the Corporate Defendants notify each person requesting a

        reasonable accommodation in writing of the decision regarding their request

        within 14 days of the receiving the request.

     e. A requirement that, if the Corporate Defendants are unable to grant a reasonable

        accommodation as requested, before deciding to deny the request they shall

        engage in an interactive dialogue with the resident or prospective resident to

        determine whether the Corporate Defendants may be able to offer an alternate

        accommodation that would meet the needs of the requester;

     f. A requirement that the notification of any denial of a request include a detailed

        explanation of grounds for such denial;

     g. Notification that the Corporate Defendants will not impose any additional fees or

        costs on, or retaliate against, any person who has exercised his/her rights under

        the Fair Housing Act to make a reasonable accommodation request and, if

        applicable, to receive a reasonable accommodation; and

     h. A requirement that, in the event that a third party makes a request for a reasonable

        accommodation on behalf of a resident or prospective resident, the Corporate

        Defendants shall accept the request, inform the resident or prospective resident of



                                          5
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 6 of 19 PageID #: 21



           same, and provide an opportunity for the resident or prospective resident to adopt

           the request as his or her own under the Policy.

12. Within 30 days of the entry of this Consent Order, the Corporate Defendants shall

     provide a draft of the proposed Policy to counsel for the United States for approval.

     The United States shall respond to the Corporate Defendants’ proposed Policy within 30

     days of receiving it. If the United States objects to any part of the Corporate

     Defendants’ proposal, the parties shall have 30 days from the date the United States

     gives notice of its objection to resolve their disagreement. If they are unable to do so,

     the parties shall submit the dispute to the Court for resolution.

13. The Corporate Defendants shall implement the Reasonable Accommodation Policy for

     Persons with Disabilities at the Subject Property and at all other rental housing owned

     and/or managed by Dunnwood Acres Apartments, LLC, within 14 days of approval by

     the United States or determination by the Court. The Corporate Defendants may amend

     the Policy once it has been implemented only after receiving approval from the United

     States, or, if the United States denies such approval, upon order of the Court.

14. The Corporate Defendants shall keep written records of each request for a reasonable

     accommodation until six months after the expiration of this Order. These records shall

     include: (a) the name, address, and telephone number of the person making the request;

     (b) the date on which the request was received; (c) the nature of the request; (d) whether

     the request was granted or denied; and (e) if the request was denied, the reason(s) for

     the denial.




                                              6
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 7 of 19 PageID #: 22



V.     MANDATORY EDUCATION AND TRAINING

15. Within 60 days of the entry of this Consent Order, the Defendants, including all

     employees, officers, and agents of the Corporate Defendants who have management or

     administrative duties with respect to the rental of housing at the Subject Property or at

     any other rental housing owned and/or managed by Dunnwood Acres Apartments, LLC,

     shall attend, at the Defendants’ expense, a live or web-based training program regarding

     the Fair Housing Act, including in particular the FHA’s prohibitions against disability

     discrimination. The training shall be conducted by a qualified third party, approved in

     advance by the United States, and unconnected to the Defendants, their employees,

     agents, or counsel.

16. If, during the pendency of this Consent Order, Defendant Wood ceases working at

     IREMCO and assumes work in the residential property management field at a company

     other than IREMCO before she completes the training described in Paragraph 15, she

     shall notify counsel for the United States of her change in employment within 10 days

     of ceasing work at IREMCO shall and attend a live or web-based training as required by

     this Section within 60 days of assuming her new employment.

17. Any new employees or agents who begin working with or for the Corporate Defendants

     who will perform management or administrative duties with respect to the rental of

     housing at the Subject Property or at any other rental housing owned and/or managed by

     Dunnwood Acres Apartments, LLC, will attend fair housing training within 30 days of

     the start of their employment. Similarly, any employee or agent of the Corporate

     Defendants who did not previously have management or administrative duties with

     respect to the rental of housing owned and/or managed by Dunnwood Acres



                                             7
    Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 8 of 19 PageID #: 23



          Apartments, LLC, but assumes such duties will attend fair housing training within 30

          days of the commencement of their new duties. A live or web-based fair housing

          training that has been pre-approved by the United States and that is otherwise consistent

          with the requirements of Paragraph 15 is sufficient to satisfy the training requirement

          for persons described in this paragraph. The Corporate Defendants shall bear the costs

          associated with this training.

    18. All persons required under Paragraph 15-17 to attend training shall, within 5 days of

          completing the training, certify that they have participated in the educational training

          program, and that they understand and acknowledge their duties and responsibilities

          under this Consent Order and the federal Fair Housing Act. Such certification shall take

          the form of Appendix A to this Consent Order if they received such pre-approved

          training in-person, or Appendix B if they completed a pre-approved web-based training.

    VI.     REPORTING AND RECORD KEEPING

    19. The Corporate Defendants shall notify and provide documentation to the United States 2

          of the following events within 10 days of their occurrence:

            a. The adoption, in accordance with Part IV of this Consent Order, of the Policy;

            b. The implementation of any change to the Policy;




2
  All documents, notices, communications, and other written materials required by this Consent Order to
be sent to the United States shall be made by email and overnight delivery by private commercial carrier
(i.e., not the U.S. Postal Service). Unless the United States informs the Defendant, in writing, of an
alternative address, submissions shall be addressed as follows: Email: lori.wagner@usdoj.gov; and
Overnight Delivery: Attention: Chief, Housing & Civil Enforcement Section, Civil Rights Division,
U.S. Department of Justice, 4 Constitution Square, 150 M St. NE, 8th Floor, Washington, DC, 20002,
Attn: DJ 175-42-178.

                                                    8
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 9 of 19 PageID #: 24



       c. The completion by each person of an educational program required under

           Paragraphs 15-17 of this Consent Order by forwarding a completed certification

           in the form of Appendix A or Appendix B to this Consent Order;

       d. The posting of the Nondiscrimination Policy in accordance with Part IV of this

           Consent Order;

       e. The denial of a request for a reasonable accommodation by a resident or

           prospective resident of housing owned and/or managed by the Corporate

           Defendants, including the requester’s name, address, and telephone number, the

           date of the request, the details of the request, and the written explanation provided

           to the requester for denying the request; and

       f. The making of any written or oral complaint against any of the Defendants

           regarding discrimination on the basis of disability, including a copy of the written

           complaint itself or a written summary of an oral complaint, and the name, address,

           and telephone number of the complainant. The Defendants shall also promptly

           provide the United States with information concerning resolution of each

           complaint.

20. The Corporate Defendants shall be responsible for sending to the United States

     semiannual compliance reports beginning six months after the entry of this Consent

     Order and continuing every six months thereafter, except that the final report shall be

     submitted 60 days prior to the expiration of this Consent Order. The compliance report

     shall include: (a) copies of all advertising for rental housing owned and/or managed by

     the Corporate Defendants in newspapers, in telephone directories, on radio, on

     television, on the internet, or in other media published since the effective date of this



                                              9
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 10 of 19 PageID #: 25



       Consent Order or the submission of the prior compliance report; and (b) a list of all

       reasonable accommodation requests submitted to the Corporate Defendants by

       residents, prospective residents, or third parties since the effective date of this Consent

       Order or the submission of the prior compliance report, including the name and contact

       information of the requester, the property to which the request pertained, the date of the

       request, the nature of the request, and whether the request was granted or denied.

21. While this Consent Order remains in effect, the Defendants shall preserve all records

       relating to their obligations under this Consent Order. Representatives of the United

       States shall be permitted, upon providing reasonable notice to the Defendants, to inspect

       and copy at reasonable times any and all records related to the Defendants’ obligations

       under this Consent Order.

VII.     RELIEF FOR DONELLA SMITH, R.E, and D.H.

22. Within 10 days of the entry of this Consent Order, the Defendants shall pay the total

       sum of $44,000 in monetary damages as follows:

       a. By delivering to counsel for the United States a check payable to Donella Smith for

       $30,000.

       b. By delivering to counsel for the United States a check payable to Donella Smith’s

       daughter, R.E., an Aggrieved Person, in the amount of $9,800, which will be held in an

       individual interest-bearing bank account that will be available to her upon reaching the

       age of majority.

       c. By delivering to counsel for the United States a check payable to Donella Smith’s

       daughter, D.H., an Aggrieved Person, in the amount of $4,200, which will be held in an




                                               10
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 11 of 19 PageID #: 26



     individual interest-bearing bank account that will be available to her upon reaching the

     age of majority.

23. Within 10 days of the entry of this Consent Order, the Defendants shall take steps,

     including, if necessary, the filing of a formal motion, which motion may note it is being

     filed with Ms. Smith’s consent, to request that the court vacate the consent judgment

     entered against Donella Smith on March 27, 2018, in the Circuit Court of St. Louis

     County, Missouri, Case No.: 18SL-AC04798 (the “Circuit Court Judgment”).

     Defendants agree to waive all amounts that they claim Ms. Smith owes to Defendants

     relating to her tenancy at the Subject Property, including back rent, late fees, court

     costs, attorney’s fees, penalties, and any interest that may have accrued. In the event

     that the Circuit Court does not grant the motion to vacate the Circuit Court Judgment

     within 30 days of the date on which Defendants file it, the Defendants will file a

     satisfaction of judgment within 40 days of the date on which Defendants filed the

     motion to vacate and shall provide counsel for Plaintiff with a copy. Additionally,

     regardless of whether the Circuit Court judgment is vacated, within 10 days of entry of

     this Consent Order, the Defendants shall file a motion, and may note it is with Ms.

     Smith’s consent, to request that the Circuit Court raise to above level three the security

     level of the underlying rent and possession case that resulted in the Circuit Court

     Judgment under the Missouri Office of State Courts Administrator’s Automated System

     Security Guidelines. The Parties acknowledge that, notwithstanding Defendants’ good-

     faith advocacy in their favor, the Circuit Court may not grant the motion to vacate or the

     request for the increased security level.




                                             11
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 12 of 19 PageID #: 27



24. As a prerequisite to receiving payment pursuant to Paragraph 22, Ms. Smith shall

     execute and deliver to counsel for the United States a release of all claims, legal or

     equitable, that she may have against the Defendants relating to the claims asserted in

     this lawsuit. This release shall take the form of Appendix C to this Consent Order.

     When counsel for the United States has received the check, as required by Paragraph

     22, from the Defendants and the original signed release from Ms. Smith, the United

     States shall deliver the check to Ms. Smith and the original signed release to counsel for

     Defendants.

VIII. JURISDICTION, DURATION, AND SCOPE

25. The parties stipulate, and the Court finds, that the Court has subject matter jurisdiction

     over this action under 28 U.S.C. §§ 1331 and 1345, and under 42 U.S.C. § 3612(o).

26. This Consent Order is effective immediately upon its entry by the Court, and shall

     remain in effect for three years from the date of its entry.

27. The Court shall retain jurisdiction over this action and the parties thereto for the purpose

     of enforcing and modifying the terms of the Consent Order while the Consent Order

     remains in effect.

28. The United States may move the Court to extend the period in which this Consent Order

     is in effect if the United States believes it is likely that the Defendants violated one or

     more terms of the Consent Order or if the interests of justice so require to effectuate the

     rights and obligations arising from this Consent Order. This action and the Complaint

     shall be deemed dismissed with prejudice upon the expiration of this Consent Order.

29. Any time limits for performance imposed by this Consent Order may be extended by

     mutual written agreement of the parties.



                                             12
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 13 of 19 PageID #: 28



30. The parties shall endeavor in good faith to resolve informally any differences regarding

     interpretation of and compliance with this Consent Order prior to bringing such matters

     to the Court for resolution. However, in the event the Defendants fail to perform in a

     timely manner any act required by this Consent Order or act in violation of any

     provision of this Order, the United States may move the Court to impose any remedy

     authorized by law or equity, including, but not limited to an order requiring

     performance or non-performance of certain acts and an award of damages, costs, and

     reasonable attorneys’ fees that may have been occasioned by the Defendants’ violation

     or failure to perform.

31. The Defendants acknowledge that the United States may take all steps it deems

     necessary to monitor the Defendants’ compliance with this Consent Order.

32. The Corporate Defendants’ obligations under this Consent Order shall extend to all

     rental housing that Dunnwood Acres Apartments, LLC owns and/or manages at present

     and/or while this Consent Order remains in effect.

33. If, at any time before the expiration of this Consent Order, Defendant Dunnwood Acres

     Apartments, LLC acquires a direct or indirect management or ownership interest in any

     residential rental property, such property shall become subject to the applicable

     provisions of this Consent Order. Within 30 days of acquiring such an interest,

     Dunnwood Acres Apartments, LLC shall notify counsel for the United States of the

     nature of its interest in the dwelling or property, the address(es) of the property, and the

     number of individual dwelling units at the property. Dunnwood Acres Apartments,

     LLC shall further provide a copy of the documents memorializing the transfer in

     interest within three business days of completing such a transfer.



                                             13
    Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 14 of 19 PageID #: 29



    34. If, at any time before the expiration of this Consent Order, Dunnwood Acres

         Apartments, LLC sells or otherwise relinquishes its interest in any property subject to

         this Consent Order to a bona fide, independent, third-party in an arms-length

         transaction, 3 that property shall cease to be subject to this Consent Order. For purposes

         of this Paragraph, a “bona fide, independent, third-party” is one in which neither the

         Corporate Defendants nor their officers, members, executives, managers, partners,

         employees, subsidiaries, affiliates, or agents has any current or past financial,

         contractual, personal, or familial relationship.

    35. If, at any time while this Consent Order remains in effect, Defendant Dunnwood Acres

         Apartments, LLC maintains that its obligations under this Consent Order have

         terminated or changed because it has sold or transferred its interest in any property

         subject to this Consent Order to a bona-fide third party in an arms-length transaction,

         the Corporate Defendants shall inform the United States within 30 days of such

         transaction and provide the date of the sale or transfer, copies of the sale or transfer

         documents, and the name(s) and contact information for the transferee.

    36. If any transfer of interest in any property subject to this Consent Order is not an arms-

         length transaction, Defendant Dunnwood Acres Apartments, LLC shall remain jointly

         and severally liable, along with the transferee, for any violations of this Consent Order.




3
  For purposes of this Consent Order, “arms-length transaction” is defined as a transaction that
has been arrived at in the marketplace between independent, non-affiliated persons, unrelated by
blood or marriage, with opposing economic interests regarding that transaction. A transaction
involving a corporate entity in which the Corporate Defendants, or any person related to the
Corporate Defendants by corporate affiliation, are officers, members, executives, managers,
partners, employees, subsidiaries, affiliates, or agents shall not be considered an arms-length
transaction.
                                                 14
Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 15 of 19 PageID #: 30



IX.     COSTS OF LITIGATION

37. Except as provided for in Paragraph 30, all parties shall be responsible for their own

      attorney’s fees and costs associated with this action.

X.      TERMINATION OF LITIGATION HOLD

38. The parties agree that, as of the effective date of this Consent Order, litigation is not

      “reasonably foreseeable” concerning the matters described in the United States’

      Complaint. To the extent that any of the parties previously implemented a litigation

      hold to preserve documents, electronically stored information (ESI), or things related to

      the matters described in the Complaint, they are no longer required to maintain such a

      litigation hold. Nothing in this Paragraph relieves any of the parties of any other

      obligations imposed by this Consent Order.




            IT IS SO ORDERED:

            This _____ day of _________, 2020.




                                                   HON.
                                                   UNITED STATES DISTRICT JUDGE




                                             15
   Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 16 of 19 PageID #: 31



For the United States of America:


Dated: June 17, 2020


                                                 ERIC S. DREIBAND
                                                 Assistant Attorney General
                                                 Civil Rights Division


S/ Nicholas P. Llewellyn                         S/ Lori K. Wagner
NICHOLAS P. LLEWELLYN                            SAMEENA SHINA MAJEED
OFFICE OF U.S. ATTORNEY                          Chief
111 S. Tenth Street                              CATHERINE A. BENDOR
20th Floor                                       Deputy Chief
St. Louis, MO 63102                              LORI K. WAGNER
Phone: 314-539-2200                              Trial Attorney
Fax: 314-539-2777                                Housing and Civil Enforcement
Email: nicholas.llewellyn@usdoj.gov              Section
                                                 Civil Rights Division
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue NW –
                                                 4CON
                                                 Washington, DC 20530
                                                 Phone: (202) 514-4713
                                                 E-mail: lori.wagner@usdoj.gov




For the Defendants Dunnwood Acres Apartments, LLC, IREMCO Inc., and Sue Wood

Dated: June 17, 2020


S/Patrick T. McLaughlin
Patrick T. McLaughlin, Esq.
Spencer Fane LLP
1 North Brentwood Boulevard, Suite 1000
St. Louis, MO 63105
Phone: (314) 863-7733
E-mail: pmclaughlin@spencerfane.com




                                          16
   Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 17 of 19 PageID #: 32



                                        APPENDIX A

                      CERTIFICATION AND ACKNOWLEDGMENT


       I certify that on                    , 20   , I received           minutes of in-person

training on the requirements of the federal Fair Housing Act. I understand and acknowledge my

duties and responsibilities under the federal Fair Housing Act and under the Consent Order

entered in the case of United States v. Dunnwood Acres Apartments, LLC, et al., No.

_______(E.D. MO.).



                                                   Signature



                                                   Name



                                                   Job Title/Position



                                                   Date
   Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 18 of 19 PageID #: 33



                                        APPENDIX B

                      CERTIFICATION AND ACKNOWLEDGMENT


       I certify that on                    , 20   , I received           minutes of web-

based training on the requirements of the federal Fair Housing Act. I understand and

acknowledge my duties and responsibilities under the federal Fair Housing Act and under the

Consent Order entered in the case of United States v. Dunnwood Acres Apartments, LLC, et al.,

No.        (E.D. MO.).



                                                   Signature



                                                   Name



                                                   Job Title/Position



                                                   Date
    Case: 4:20-cv-00789 Doc. #: 1-3 Filed: 06/17/20 Page: 19 of 19 PageID #: 34



                                             APPENDIX C

                                        RELEASE OF CLAIMS

        In consideration of the parties’ agreement to the terms of the Consent Order entered in
United States v. Dunnwood Acres Apartments, LLC, et al., No.                   (E.D. MO.) (“United
States’ Action”), and the Defendants’ payment to me of $30,000, and the Defendants’ payment
to my minor children R.E. and D. H., 4 of $9,800 and $4,200, respectively, for deposit into
individual interest-bearing bank accounts that I will establish for their benefit, to be available to
them upon their reaching the age of majority, I, Donella Smith, hereby release Defendants
Dunnwood Acres Apartments, LLC, IREMCO, Inc., and Sue Wood (collectively, “Defendants”),
and their agents, representatives, employees, affiliates, parent companies, subsidiaries, members,
heirs, successors and assigns from any and all liability for any claims, legal or equitable, that I
may have against them, individually or in my capacity as representative for my minor children,
arising out of the claims brought in the United States’ Action, or arising out of the facts
underlying those claims as known on the date of the signing of this Consent Order by the parties,
or from the previous rent and possession case filed against me in the Circuit Court of St. Louis
County, Missouri, Associate Judge Division, bearing Case No. 18SL-AC04798. I certify that I
am legally authorized to accept the monetary relief provided by the Consent Order on behalf of
R.E and D.H. Further, I waive any claims that I may have against the United States, the
Department of Justice, or its agents or employees, arising out of the United States’ Action. I
hereby acknowledge that I have read and understand this Release and have executed it
voluntarily and with full knowledge of its legal consequences.


                                                          Signature


                                                          Name


                                                          Address


                                                          Date

4
  The full names of the minor children will be included in the final version of the release provided for
signature.
